                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                       No. 12-CR-2005-RB
                                                                         No. 18-CV-639-RB/SMV

WARREN B. MARKER,

        Defendant.

                           MEMORANDUM OPINION AND ORDER

        This matter comes before the Court on Defendant’s Pro Se Motion to Vacate or Modify

Sentence Under 28 U.S.C. § 2255. (Doc. 118. 1) The Court previously directed Defendant to show

cause why his Motion should not be dismissed as untimely and why the Court should not restrict

additional collateral attacks. Having reviewed the show-cause response, the Court will dismiss the

Motion and enter filing restrictions.

I.      Background

        On August 17, 2012, Defendant was arrested on charges of conspiracy and possession with

intent to distribute 5 grams or more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B), and 846, and 18 U.S.C. § 2. (See Doc. 2; Aug. 17, 2012 CM/ECF text entry.) At the time,

Defendant was in the custody of the State of New Mexico on unrelated charges. (See Doc. 5.) The

state custodian was directed to surrender Defendant to the United States Marshal Service (USMS)

for prosecution in the federal case, but the USMS was “authorized to return Defendant to the

custody [from] whence he came during the pendency of this action when his presence [was] not



1 All docket references refer to those in Mr. Marker’s criminal case, 12cr2005.
needed.” (Doc. 6.)

       Defendant pleaded guilty to the federal charges on January 13, 2013. (Doc. 44.) This Court

accepted the plea and sentenced Defendant to 70 months’ imprisonment, to run concurrently with

Defendant’s state sentence, followed by four years’ supervised release. (Doc. 85.) Judgment on the

conviction and sentence was entered October 15, 2014. (Id.) Defendant did not appeal. His

conviction therefore became final no later than October 30, 2015, following the expiration of the

14-day appeal period. See United States v. Prows, 448 F.3d 1223, 1227–28 (10th Cir. 2006); United

States v. Garcia-Roman, 466 F. App’x 750, 751 (10th Cir. 2012).

       In July 2017, Defendant filed a pro se motion to modify his federal sentence. (See Docs.

90; 95.) His primary argument was that his federal sentence commenced on the date of his arrest—

August 17, 2012—even though he remained in state custody until after his federal sentencing. By

a Memorandum Opinion and Order entered January 2, 2018, the Court declined to modify

Defendant’s sentence. (Doc. 103.) The Court explained that a federal sentence does not commence

until a prisoner is actually received into federal custody, and Defendant was not received into

federal custody until after his sentencing hearing. (Id. at 3.)

       After that ruling, Defendant filed various pro se motions urging the Court to reconsider

and/or release him from custody. (See Docs. 105; 107; 113; 116; 117.) The Court entered two

opinions denying relief. (Docs. 112; 128.) Defendant appealed, but the Tenth Circuit found his

sentence cannot be modified, unless he is entitled to relief under 28 U.S.C. § 2255. (Doc. 129.)

Defendant filed the instant § 2255 Motion (Doc. 118) on July 5, 2018. He alleges counsel rendered

ineffective assistance, and that the Court violated his due process rights by allowing a delay

between the date he entered his guilty plea and the sentencing hearing. (Id. at 4–5.) Defendant asks


                                                   2
the Court to vacate his sentence. (Id. at 10.)

        The Court screened the Petition sua sponte pursuant to Habeas Corpus Rule 4(b) 2 and

determined the Petition appears time-barred on its face. As part of the record-review, the Court also

became concerned by Defendant’s lengthy and abusive filing history. By a Memorandum Opinion

and Order to Show Cause (Order to Show Cause) entered January 16, 2019, the Court directed

Defendant to show cause, if any, why the Motion should not be dismissed as untimely and why

filing restrictions should not be imposed. (Doc. 131.) Defendant timely filed his Response, and the

matter is ready for review. (See Doc. 132.)

II.     Timeliness of the § 2255 Motion

        Motions under § 2255 must generally be filed within one year after the defendant’s

conviction becomes final. See United States v. McGaughy, 670 F.3d 1149, 1152 n.1 (10th Cir.

2012) (citing 28 U.S.C. § 2255(f)(1)). The one-year limitation period can be extended where:

        (1)     The inmate was prevented from making a motion by “governmental action in

violation of the Constitution or laws of the United States . . . .” § 2255(f)(2);

        (2)     The motion is based on a “right [that] has been newly recognized by the Supreme

Court and made retroactively applicable to cases on collateral review.” § 2255(f)(3); or

        (3)     The inmate could not have discovered “the facts supporting the claim . . . through

the exercise of due diligence.” § 2255(f)(4).

        As noted above, the federal Judgment became final no later than October 30, 2015. The

one-year period therefore expired on October 31, 2016, nearly two years before Defendant filed his


2
 “Habeas Corpus Rule” refers to the Rules Governing Section 2255 Proceedings for the United States
District Courts. Rule 4(b) mandates sua sponte dismissal if it plainly appears from the motion, any attached
exhibits, and the record that the movant is not entitled to relief.

                                                     3
§ 2255 Motion. In his show-cause response, Defendant contends tolling applies under § 2255(f)(4).

(See Doc. 132 at 8.) He argues he could not have discovered the facts supporting his claim until

after June 1, 2017, when his amended state criminal judgment became final. (Id. at 6.) Sometime

after that date, Defendant met with a case manager to calculate his release date, and he was

“total[ly] surprise[d]” to learn he did not receive federal credit for pre-sentencing confinement.

(Id.) Defendant further contends he was “completely lost” and reached out to federal public

defenders for assistance, but he was not immediately advised about the one-year limitation period.

(Id.) Defendant only learned about § 2255 habeas relief after unsuccessfully filing other motions

to reconsider the sentence. (Id. at 6–7.)

       Section 2255(f)(4) addresses the inability to discover facts supporting a claim, “not a failure

to appreciate the legal significance of those facts.” United States v. Collins, 364 F. App’x 496, 498

(10th Cir. 2010) (citing Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000)). Defendant has not

alleged he “learn[ed] about external facts” or evidence in 2017 or 2018. Instead, he failed to

understand the legal import of his concurrent state and federal prosecutions—particularly that the

federal sentence could not commence until he was received into federal custody. Therefore,

§ 2255(f)(4) tolling does not apply.

       To the extent Defendant also seeks equitable tolling, the arguments still fail. Equitable

tolling is only available where a defendant diligently pursued his claims, and the failure to timely

file was due to extraordinary circumstances outside his control. See Lawrence v. Florida, 549 U.S.

327, 335 (2007). “[A] lack of awareness of the law or lack of assistance in collateral review does

not constitute the type of extraordinary circumstances warranting equitable tolling.” Collins, 364

F. App’x at 498 (finding no extraordinary circumstances when a defendant only learned of his


                                                 4
ineffective-assistance claim when he hired new counsel). See also Marsh, 223 F.3d at 1220

(“ignorance of the law, even for an incarcerated pro se petitioner, generally does not excuse prompt

filing”). Equitable tolling is therefore not warranted, and the Petition must be dismissed as untimely.

        It is also worth noting that, notwithstanding the time-bar, Defendant is not eligible for a

sentence modification or early release. Section 2255 provides relief where the federal sentence

violates the Constitution or laws of the United States. See 28 U.S.C. § 2255. Defendant does not

attack the actual sentence or conviction in this case, but rather, the fact that he did not receive credit

for pre-sentence custody. As the Court previously explained, “only the Attorney General through

the Bureau of Prisons has the power to grant sentence credit.” United States v. Jenkins, 38 F.3d

1143, 1144 (10th Cir. 1994); see also Powers v. Stancil, 2019 WL 5960210, at *2 (10th Cir. Nov.

13, 2019) (“After a district court sentences a federal offender, the Attorney General, through the

BOP, has the responsibility for administering the sentence.”) (quoting United States v. Wilson, 503

U.S. 329, 335 (1992)). Any declaration by this Court that Defendant should receive federal credit

for time spent in state custody would not be binding on the BOP. There is also no authority allowing

a sentence reduction to circumvent the BOP’s denial of sentence credit, or to otherwise artificially

ensure that Defendant only serves 70 months from the date of arrest.

        For these reasons, the Court will dismiss the § 2255 Motion (Doc. 118) and deny a certificate

of appealability. Defendant has not “made a substantial showing of the denial of a constitutional

right” or demonstrated reasonable jurists would find the ruling debatable. See 28 U.S.C. §

2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court will also deny Defendant’s

Motion for Hearing (Doc. 134) on the § 2255 Motion, which is now moot.




                                                    5
III.   Restrictions on Future Filings

       In the Order to Show Cause, Defendant was also directed to address whether the Court

should impose restrictions on future filings. (See Doc. 131 at 4–5.) Filing restrictions may be

imposed where: (1) the litigant has a lengthy and abusive history; (2) the court provides guidelines

as to what the litigant may do to obtain permission to file an action; and (3) the litigant receives

notice and an opportunity to oppose the court’s order before it is implemented. See Tripati v.

Beaman, 878 F.2d 351, 353–54 (10th Cir. 1989). Excluding the instant § 2255 filings, Defendant

filed at least five unsuccessful motions raising his pre-sentencing-credit argument (Docs. 90; 105;

107; 113; 116), along with three other filings urging the Court to set a hearing, make a ruling, or

otherwise grant relief (Docs. 102; 117; 13).

       Based on this history, the Court proposed narrow restrictions to prohibit Defendant from

filing any future motions, petitions, or complaints pertaining to the commencement date of his

federal sentence or any alleged delay preceding his federal sentencing. (See Doc. 131 at 4.)

Specifically, the Order to Show Cause proposed the following restrictions:

       (1) Defendant may file documents by and through a licensed attorney who is admitted to

       practice before this Court and has appeared in this action and signed the documents to be

       filed.

       (2) Defendant, acting pro se, may file motions asking the Court for permission to file a

       document, entitled “Defendant’s Motion for Leave to File _____,” with the title of the

       document he seeks leave to file filled in the blank. With the Motion for Leave to File,

       Defendant must attach an affidavit certifying that, to the best of his knowledge, his motion

       is not frivolous or made in bad faith, it is warranted by existing law or a good faith argument


                                                 6
        for the extension, modification, or reversal of existing law, and the motion is not made for

        any improper purpose such as delay or needless increase in the cost of litigation. Defendant

        must also attach to the Motion for Leave to File a copy of the document he seeks leave to

        file.

(Id. at 4–5.)

        Defendant’s show-cause response does not address the proposed filing restrictions. He

simply “apologize[s] for frustrating this Court” and goes on to argue why his federal sentence

should have commenced on the date of arrest. (See Doc. 132 at 1.) The Court is not frustrated with

Defendant; however, to ensure that the thousands of annual criminal and pro se filings receive

equal attention, the Court cannot continue to relitigate the same argument. Therefore, the Court

will impose the limited filing restrictions set out above. The restrictions will not impact Defendant’s

rights in connection with the instant § 2255 proceeding.

        IT IS THEREFORE ORDERED that Warren Marker’s Motion to Vacate or Modify

Sentence Under 28 U.S.C. § 2255 (Doc. 118) is DISMISSED; a certificate of appealability is

DENIED; and a separate judgment will be entered disposing of the § 2255 proceeding.

        IT IS FURTHER ORDERED that the Motion for Hearing (Doc. 134) is DENIED as

moot.

        IT IS FURTHER ORDERED that the following filing restrictions are imposed on

Defendant:

        (1) Defendant may file documents by and through a licensed attorney who is admitted to

practice before this Court and has appeared in this action and signed the documents to be filed.

        (2) Defendant, acting pro se, may file motions asking the Court for permission to file a


                                                  7
document, entitled “Defendant’s Motion for Leave to File _____,” with the title of the document

he seeks leave to file filled in the blank. With the Motion for Leave to File, Defendant must attach

an affidavit certifying that, to the best of his knowledge, his motion is not frivolous or made in bad

faith, it is warranted by existing law or a good faith argument for the extension, modification, or

reversal of existing law, and the motion is not made for any improper purpose such as delay or

needless increase in the cost of litigation. Defendant must also attach to the Motion for Leave to

File a copy of the document he seeks leave to file.

       IT IS FINALLY ORDERED that such filing restrictions do not impact Defendant’s rights

in connection with the instant § 2255 proceeding.




                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                  8
